Exhibit 10.5

Execution Version

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

of

HESS TGP OPERATIONS LP

Dated as of

April 10, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions and Construction

     1  

Section 1.1

 

Definitions

     1  

Section 1.2

 

Construction

     13  

ARTICLE II Business, Purpose and Term of Partnership

     13  

Section 2.1

 

Formation

     13  

Section 2.2

 

Name

     14  

Section 2.3

 

Registered Office; Registered Agent; Principal Office; Other Offices

     14  

Section 2.4

 

Purpose and Business

     14  

Section 2.5

 

Powers

     15  

Section 2.6

 

Term

     15  

Section 2.7

 

Title to Partnership Assets

     15  

ARTICLE III Partners

     15  

Section 3.1

 

Partners; Percentage Interests

     15  

Section 3.2

 

Adjustments in Percentage Equity Interests and Percentage Voting Interests

     15  

Section 3.3

 

Limitation of Liability

     16  

ARTICLE IV Capital Contributions; Capital Accounts

     16  

Section 4.1

 

Capitalization of the Partnership

     16  

Section 4.2

 

Capital Contributions

     16  

Section 4.3

 

Withdrawal of Capital; Interest

     19  

Section 4.4

 

Maintenance of Capital Accounts

     19  

ARTICLE V Allocations and Tax Matters

     19  

Section 5.1

 

Profits

     19  

Section 5.2

 

Losses

     19  

Section 5.3

 

Special Allocations

     20  

Section 5.4

 

Curative Allocations

     22  

Section 5.5

 

Other Allocation Rules

     22  

Section 5.6

 

Tax Allocations: Code Section 704(c)

     22  

Section 5.7

 

Tax Elections

     23  

Section 5.8

 

Tax Returns

     24  

Section 5.9

 

Tax Matters Partner

     24  

Section 5.10

 

Duties of Tax Matters Partner

     25  

Section 5.11

 

Designation and Authority of Partnership Representative

     26  

Section 5.12

 

Survival of Provisions

     26  

ARTICLE VI Distributions

     26  

Section 6.1

 

Distributions of Distributable Cash

     26  

Section 6.2

 

Distributions of Excess Capital

     27  

Section 6.3

 

Liquidating Distributions

     27  

Section 6.4

 

Distribution in Kind

     27  



--------------------------------------------------------------------------------

ARTICLE VII Books and Records

     28  

Section 7.1

 

Books and Records; Examination

     28  

Section 7.2

 

Reports

     28  

ARTICLE VIII Management and Voting

     28  

Section 8.1

 

Management

     28  

Section 8.2

 

Matters Constituting Unanimous Approval Matters

     29  

Section 8.3

 

Meetings and Voting

     30  

Section 8.4

 

Reliance by Third Parties

     31  

ARTICLE IX Transfers of Partnership Interests and Voting Interests

     31  

Section 9.1

 

Restrictions on Transfers

     31  

Section 9.2

 

Conditions for Admission

     32  

Section 9.3

 

Allocations and Distributions

     32  

Section 9.4

 

Restriction on Resignation or Withdrawal

     32  

ARTICLE X Liability, Exculpation and Indemnification

     33  

Section 10.1

 

Liability for Partnership Obligations

     33  

Section 10.2

 

Disclaimer of Duties and Exculpation

     33  

Section 10.3

 

Indemnification

     34  

ARTICLE XI Conflicts of Interest

     35  

Section 11.1

 

Transactions with Affiliates

     35  

Section 11.2

 

Outside Activities

     35  

ARTICLE XII Dissolution and Termination

     35  

Section 12.1

 

Dissolution

     35  

Section 12.2

 

Winding Up of Partnership

     36  

Section 12.3

 

Compliance with Certain Requirements of Regulations; Deficit Capital Accounts

     36  

Section 12.4

 

Deemed Distribution and Recontribution

     36  

Section 12.5

 

Distribution of Property

     37  

Section 12.6

 

Termination of Partnership

     37  

ARTICLE XIII Miscellaneous

     37  

Section 13.1

 

Notices

     37  

Section 13.2

 

Integration

     37  

Section 13.3

 

Assignment

     37  

Section 13.4

 

Parties in Interest

     38  

Section 13.5

 

Counterparts

     38  

Section 13.6

 

Amendment; Waiver

     38  

Section 13.7

 

Severability

     38  

Section 13.8

 

Governing Law

     38  

Section 13.9

 

No Bill for Accounting

     38  

Section 13.10

 

Waiver of Partition

     38  

Section 13.11

 

Third Parties

     39  

 

ii



--------------------------------------------------------------------------------

Second Amended and Restated

Agreement of Limited Partnership

of

Hess TGP Operations LP

This Second Amended and Restated Agreement of Limited Partnership of Hess TGP
Operations LP, a Delaware limited partnership (the “Partnership”), effective as
of April 10, 2017 (the “Effective Date”), is entered into by and between Hess
TGP GP LLC, a Delaware limited liability company (“Hess TGP GP”), as the General
Partner, and Hess Infrastructure Partners LP, a Delaware limited partnership
(“HIP”), as the Limited Partner.

WHEREAS, the Partnership was previously formed as a limited partnership and was
governed by the Agreement of Limited Partnership of the Partnership, dated as of
November 3, 2014 (the “Original Agreement”);

WHEREAS, the Original Agreement was amended and restated by that certain Amended
and Restated Agreement of Limited Partnership of the Partnership dated as of
September 16, 2015 (the “Current Agreement”); and

WHEREAS, the General Partner and the Limited Partner desire to amend and restate
the Current Agreement in its entirety pursuant to the terms hereof.

NOW THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the parties hereto hereby amend and restate the Current
Agreement in its entirety and agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

Section 1.1    Definitions. The following terms have the following meanings when
used in this Agreement.

“Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C. §
17-101 et seq., as amended, supplemented or restated from time to time, and any
successor to such statute.

“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account as of the end of the relevant Allocation Year,
after giving effect to the following adjustments:

(i)     credit to such Capital Account any amounts which such Partner is deemed
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

1



--------------------------------------------------------------------------------

(ii)    debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Allocation Year.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of Hess TGP Operations LP, as amended from time to time.

“Allocation Year” means (a) each calendar year ending on December 31 or (b) any
portion thereof for which the Partnership is required to allocate Profits,
Losses and other items of Partnership income, gain, loss or deduction pursuant
to Article V.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by or
any determination by any Governmental Authority having or asserting jurisdiction
over the matter or matters in question, whether now or hereafter in effect and
in each case as amended (including all of the terms and provisions of the common
law of such Governmental Authority), as interpreted and enforced at the time in
question.

“Calculation Agent” means Hess Infrastructure Partners LP or any other successor
appointed by the Partnership, acting as calculation agent.

“Capital Account” means, with respect to any Partner, the Capital Account
established and maintained for such Partner in accordance with the following
provisions:

(i)    to each Partner’s Capital Account there shall be credited (A) such
Partner’s Capital Contributions, (B) such Partner’s distributive share of
Profits and any

 

2



--------------------------------------------------------------------------------

items in the nature of income or gain that are specially allocated to such
Partner pursuant to Section 5.3 or Section 5.4 and (C) the amount of any
Liabilities of the Partnership assumed by such Partner or that are secured by
any Property distributed to such Partner;

(ii)    to each Partner’s Capital Account there shall be debited (A) the amount
of cash and the Gross Asset Value of any Partnership Property distributed to
such Partner pursuant to any provision of this Agreement, (B) such Partner’s
distributive share of Losses and any items in the nature of deduction, expense
or loss which are specially allocated to such Partner pursuant to Section 5.3 or
Section 5.4 and (C) the amount of any Liabilities of such Partner assumed by the
Partnership or that are secured by any Property contributed by such Partner to
the Partnership;

(iii)    in the event a Partnership Interest is transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent it relates to the transferred interest; and

(iv)    in determining the amount of any Liability for purposes of subparagraphs
(i) and (ii) above there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Tax Matters Partner shall determine in
good faith and on a commercially reasonable basis that it is prudent to modify
the manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to comply with such Regulations, the Tax Matters Partner may
make such modification, provided that the Tax Matters Partner promptly gives
each other Partner written notice of such modification. The Tax Matters Partner
also shall, in good faith and on a commercially reasonable basis, (A) make any
adjustments to the Capital Accounts that are necessary or appropriate to
maintain equality between the aggregate Capital Accounts of the Partners and the
amount of capital reflected on the Partnership’s balance sheet, as computed for
book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q) and
(B) make any appropriate modifications to the Capital Accounts in the event
unanticipated events might otherwise cause this Agreement not to comply with
Regulations Section 1.704-1(b).

“Capital Contributions” means, with respect to any Partner, the amount of cash,
cash equivalents or the initial Gross Asset Value of any Property (other than
cash) contributed or deemed contributed to the Partnership by such Partner.

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as a capital lease on a consolidated
balance sheet of the Partnership and its subsidiaries in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Capital Request” has the meaning set forth in Section 4.2(b)(v).

“Certificate” means the certificate of limited partnership of the Partnership
filed with the Secretary of State of the State of Delaware in accordance with
the Act, as amended from time to time.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Completion Funding Obligation” means the obligation of HIP to fund certain
Uncompleted Projects (as defined in the Contribution Agreement) as set forth in
Article V of the Contribution Agreement.

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Effective Date, by and among Hess
Midstream Partners, the General Partner, the Partnership and the other parties
thereto.

“Covered Person” means any Partner, any Affiliate of a Partner or any officers,
directors, shareholders, members, partners, employees, representatives or agents
of a Partner or their respective Affiliates, any Representative, or any
employee, officer or agent of the Partnership or its Subsidiaries.

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Allocation Year for federal income tax purposes,
except that (i) if the Gross Asset Value of an asset differs from its adjusted
tax basis for federal income tax purposes at the beginning of such Allocation
Year and such difference is being eliminated by use of the “remedial allocation
method” as defined in Regulations Section 1.704-3(d), Depreciation for such
Allocation Year shall equal the amount of book basis recovered for such period
under the rules prescribed in Regulations Section 1.704-3(d) and (ii) with
respect to any other asset whose Gross Asset Value differs from its adjusted tax
basis for federal income tax purposes at the beginning of such Allocation Year,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization or other
cost recovery deduction for such Allocation Year bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such Allocation Year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the General Partner.

“Designated LIBOR Page” means the display on Reuters, or any successor service,
on page LIBOR01, or any other page as may replace that page on that service, for
the purpose of displaying the London Interbank rates for U.S. dollars.

 

4



--------------------------------------------------------------------------------

“Disregarded Entity” means an entity that is disregarded as an entity separate
from its owner pursuant to Regulations Section 301-7701-3(b)(1)(ii).

“Distributable Cash” means, with respect to any Quarter: (i) the sum of all cash
and cash equivalents of the Partnership and its Subsidiaries on hand at the end
of such Quarter; less (ii) the amount of cash reserves, if any, established by
the General Partner in its sole discretion to (A) provide for the proper conduct
of the business of the Partnership and its Subsidiaries (including reserves for
future capital or operating expenditures and for anticipated future credit needs
of the Partnership and its Subsidiaries or to make distributions with respect to
Excess Capital pursuant to Section 6.2) subsequent to such Quarter; or
(B) comply with Applicable Law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which the
Partnership or any of its Subsidiaries is a party or by which any of them is
bound or any of their respective assets are subject.

“Effective Date” has the meaning set forth in the Preamble.

“Excess Capital” means, with respect to any Partner for any relevant Quarter,
the excess, if any, of (i) such Partner’s Excess Capital Contributions, over
(ii) the aggregate amount of distributions made to such Partner pursuant to
Section 6.2.

“Excess Capital Contributions” has the meaning set forth in Section 4.2(b)(v).

“Excess Capital Priority Return” means, with respect to any Partner for any
relevant Quarter, an amount equal to the product of (i) the sum of (x) LIBOR
determined for the LIBOR Determination Date with respect to such Quarter plus
(y) 1.275% times (ii) the weighted average balance of such Partner’s Excess
Capital for such Quarter.

“Fiscal Year” means a calendar year.

“Full Participant” has the meaning set forth in Section 4.2(b)(v).

“GAAP” means generally accepted accounting principles in the United States.

“General Partner” means Hess TGP GP and its successors and permitted assigns
that are admitted to the Partnership as general partner and any additional
general partner of the Partnership, each in its capacity as general partner of
the Partnership.

“General Partner Interest” means the equity interest of the General Partner in
the Partnership including, without limitation, any and all economic rights,
powers and benefits to which the General Partner is entitled as provided in this
Agreement, together with all obligations of the General Partner (as the holder
of the General Partner Interest) to comply with the terms and provisions of this
Agreement. For the avoidance of doubt, the General Partner Interest does not
include any Voting Interests held by the General Partner.

 

5



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(i)    the initial Gross Asset Value of any Property contributed by a Partner to
the Partnership shall be the gross fair market value of such asset as agreed to
by each Partner or, in the absence of any such agreement, as determined by the
General Partner, provided that the initial Gross Asset Value of the Tioga Gas
Plant shall not be adjusted as a result of payment by HIP in discharge of its
Completion Funding Obligation;

(ii)    the Gross Asset Values of all items of Property shall be adjusted to
equal their respective fair market values as determined by the General Partner
as of the following times: (A) the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution, provided that no adjustment to Gross Asset Values
shall be made in connection with the making of any Capital Contributions by the
Partners that do not result in an adjustment to the Percentage Equity Interests
of the Partners, (B) the distribution by the Partnership to a Partner of more
than a de minimis amount of Property as consideration for an interest in the
Partnership, (C) the issuance of additional Partnership Interests as
consideration for the provision of services, (D) the liquidation of the
Partnership within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g)
(other than pursuant to Section 708(b)(1)(B) of the Code), (E) the issuance of a
Noncompensatory Option, or (F) any other event to the extent determined by the
Partners to be necessary to properly reflect the Gross Asset Values in
accordance with the standards set forth in Regulations
Section 1.704-1(b)(2)(iv)(q); provided, however, that in the event of the
issuance of an interest in the Partnership pursuant to the exercise of a
Noncompensatory Option where the right to share in Partnership capital
represented by the Partnership Interest differs from the consideration paid to
acquire and exercise the Noncompensatory Option, the Gross Asset Value of each
Partnership asset immediately after the issuance of the Partnership Interest
shall be adjusted upward or downward to reflect any unrealized gain or
unrealized loss attributable to the Partnership asset and the Capital Accounts
of the Partners shall be adjusted in a manner consistent with Regulations
Section 1.704-1(b)(2)(iv)(s); provided further that if any Noncompensatory
Options are outstanding upon the occurrence of an event described in this
paragraph (ii)(A) through (ii)(F), the Partnership shall adjust the Gross Asset
Values of its properties in accordance with Treasury Regulations Sections
1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

 

6



--------------------------------------------------------------------------------

(iii)    the Gross Asset Value of any item of Property distributed to any
Partner shall be adjusted to equal the fair market value of such item on the
date of distribution as determined by the General Partner; and

(iv)    the Gross Asset Value of each item of Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Sections 734(b) or 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the definition
of Profits and Losses; provided, however, that Gross Asset Values shall not be
adjusted pursuant to this subparagraph (iv) to the extent that an adjustment
pursuant to subparagraph (ii) above is required in connection with a transaction
that would otherwise result in an adjustment pursuant to this subparagraph (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), subparagraph (ii) or subparagraph (iv) above, such Gross Asset
Value shall thereafter be adjusted by the Depreciation taken into account with
respect to such asset for purposes of computing Profits and Losses.

“Guarantees” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person or in any manner providing for the payment of any
Indebtedness or other obligation of any other Person or otherwise protecting the
holder of such Indebtedness or other obligations against loss (whether arising
by virtue of organizational agreements, by obtaining letters of credit, by
agreement to keep-well, to take-or-pay or to purchase assets, goods, securities
or services, or otherwise); provided, however, that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business.

“Hess Midstream Cash Pooling Agreement” means the Cash Pooling Agreement entered
into as of April 10, 2017, by and among Hess Midstream Partners, the
Partnership, Hess North Dakota Pipelines Operations LP, Hess Mentor Storage
Holdings LLC and Hess North Dakota Export Logistics Operations LP.

“Hess Midstream Partners” means Hess Midstream Partners LP, a Delaware limited
partnership.

“HIP” has the meaning set forth in the Preamble.

“Hess TGP FinCo” means Hess TGP Finance Company LLC, a Delaware limited
liability company.

“Hess TGP GP” has the meaning set forth in the Preamble.

 

7



--------------------------------------------------------------------------------

“Hess TGP Holdings” means Hess TGP Holdings LLC, a Delaware limited liability
company.

“Hess TGP LLC” means Hess Tioga Gas Plant LLC, a Delaware limited liability
company.

“HINDL” means Hess Investments North Dakota Limited, a Delaware corporation.

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (iii) all obligations of such Person upon which interest
charges are customarily paid, (iv) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (v) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable, trade advertising and accrued obligations), (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (vii) all Guarantees by such Person of
Indebtedness of others, (viii) all Capital Lease obligations of such Person,
(ix) all obligations of such Person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest rate hedging
arrangements and (x) all obligations of such Person as an account party in
respect of letters of credit and bankers’ acceptances. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the Liability of such Person in
respect thereof.

“Liability” means any Indebtedness, obligation or other liability, whether
arising under Applicable Law, contract or otherwise, known or unknown, fixed or
contingent, real or potential, tangible or intangible, now existing or hereafter
arising.

“LIBOR” means, for any LIBOR Determination Date, the arithmetic mean of the
offered rates for deposits in U.S. dollars for a three-month period commencing
on the second London Banking Day immediately following that LIBOR Determination
Date that appear on the Designated LIBOR Page as of 11:00 a.m., London time, on
that LIBOR Determination Date, if at least two offered rates appear on the
Designated LIBOR Page, provided that if the specified Designated LIBOR Page by
its terms provides only for a single rate, that single rate will be used. If
(i) fewer than two offered rates appear or (ii) no rate appears and the
Designated LIBOR Page by its terms provides only for a single rate, then the
Calculation Agent will request the principal London offices of each of four
major banks in the London interbank market, as selected by the Calculation
Agent, to provide the Calculation Agent with its offered quotation for deposits
in U.S. dollars for a three-month period commencing on the second London Banking
Day immediately following that LIBOR Determination Date to prime banks in the
London interbank

 

8



--------------------------------------------------------------------------------

market at approximately 11:00 a.m., London time, on that LIBOR Determination
Date and in a principal amount that is representative of a single transaction in
U.S. dollars in that market at that time. If at least two quotations are
provided, LIBOR determined on that LIBOR Determination Date will be the
arithmetic mean of those quotations. If fewer than two quotations are provided,
LIBOR will be the arithmetic mean of the rates quoted at approximately 11:00
a.m., New York City time, on that LIBOR Determination Date by three major banks
in New York City selected by the Calculation Agent for loans in U.S. dollars to
leading European banks for a three-month period and in a principal amount that
is representative of a single transaction in U.S. dollars in that market at that
time. If the banks so selected by the Calculation Agent are not quoting as set
forth above, LIBOR for that LIBOR Determination Date will remain LIBOR for the
immediately preceding Quarter. All percentages used in or resulting from any
calculation of LIBOR will be rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point, with 0.000005% rounded up to 0.00001%.
The determination of Three-Month LIBOR for each relevant distribution period by
the Calculation Agent will (in the absence of manifest error) be final and
binding.

“LIBOR Determination Date” means the second London Banking Day immediately
preceding the first day of the relevant Quarter.

“Limited Partner” means HIP and its successors and permitted assigns that are
admitted as a limited partner of the Partnership and each additional Person who
becomes a limited partner of the Partnership pursuant to the terms of this
Agreement, in each case, in such Person’s capacity as a limited partner of the
Partnership.

“Limited Partner Interest” means the equity interest of a Limited Partner in the
Partnership (in its capacity as a limited partner) including, without
limitation, any and all economic rights and benefits to which such Limited
Partner is entitled as provided in this Agreement, together with all obligations
of such Limited Partner (as the holder of a Limited Partner Interest) to comply
with the terms and provisions of this Agreement. For the avoidance of doubt,
Limited Partner Interests of a Limited Partner do not include any Voting
Interests held by such Limited Partner.

“London Banking Day” means any day on which commercial banks and foreign
exchange markets settle payments in London.

“Maintenance Capital Expenditures” has the meaning set forth in the MLP
Partnership Agreement.

“Minimum Gain” has the meaning set forth in Regulations Sections 1.704-2(b)(2)
and 1.704-2(d).

“MLP Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Hess Midstream Partners, dated as of the Effective Date.

 

9



--------------------------------------------------------------------------------

“Noncompensatory Option” has the meaning set forth in Regulations Section
1.721-2(f).

“Non-Funding Partner” has the meaning set forth in Section 4.2(b)(v).

“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.704-2(b)(3).

“Officers” has the meaning set forth in the Section 8.1(b).

“Other Projects” has the meaning set forth in the Contribution Agreement.

“Partner” means a General Partner or a Limited Partner.

“Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Minimum Gain that would result if such
Partner Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(i)(1) and 1.704-2(i)(2).

“Partnership” has the meaning set forth in the Preamble.

“Partnership Interest” means the entire equity interest of a Partner, including
any class or series of equity interest, in the Partnership at any time, which
shall include any Limited Partner Interests and the General Partner Interest.
For the avoidance of doubt, Voting Interests shall not be considered Partnership
Interests for purposes of this Agreement. The Partners’ respective Percentage
Equity Interests as of the Effective Date are set forth on Exhibit A to this
Agreement, as may be amended from time to time in accordance with this
Agreement.

“Percentage Equity Interests” has the meaning set forth in Section 3.1.

“Percentage Voting Interests” has the meaning set forth in Section 3.1.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, Governmental Authority or political subdivision thereof or other
entity.

“Profits” and “Losses” mean, for each Allocation Year, an amount equal to the
Partnership’s taxable income or loss for such Allocation Year, determined in
accordance with

 

10



--------------------------------------------------------------------------------

Code Section 703(a) (for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments
(without duplication):

(i)    the Partnership shall be treated as owning directly its proportionate
share (as determined by the General Partner) of any other partnership, limited
liability company, unincorporated business or other entity classified as a
partnership or disregarded entity for U.S. federal income tax purposes of which
the Partnership is, directly or indirectly, a partner, member or other
equity-holder;

(ii)    any income of the Partnership that is exempt from federal income tax and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition of Profits and Losses shall be added to such taxable income or loss;

(iii)    any expenditures of the Partnership described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this definition of Profits and
Losses, shall be subtracted from such taxable income or loss;

(iv)    in the event the Gross Asset Value of any item of Property is adjusted
pursuant to subparagraph (ii) or subparagraph (iii) of the definition of Gross
Asset Value, the amount of such adjustment shall be treated as an item of gain
(if the adjustment increases the Gross Asset Value of the item of Property) or
an item of loss (if the adjustment decreases the Gross Asset Value of the item
of Property) from the disposition of such asset and shall be taken into account
for purposes of computing Profits or Losses;

(v)    gain or loss resulting from any disposition of any Property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the item of Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;

(vi)    in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of Depreciation;

(vii)    to the extent an adjustment to the adjusted tax basis of any item of
Property pursuant to Code Sections 734(b) or 743(b) is required, pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s Partnership Interest, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the item of Property) or loss (if the adjustment decreases such basis) from the
disposition of such item of Property and shall be taken into account for
purposes of computing Profits or Losses; and

 

11



--------------------------------------------------------------------------------

(viii)    notwithstanding any other provision of this definition, any items that
are specially allocated pursuant to Section 5.3 or Section 5.4 shall not be
taken into account in calculating Profits or Losses.

The amounts of the items of Partnership income, gain, loss or deduction
available to be specially allocated pursuant to Section 5.3 and Section 5.4
shall be determined by applying rules analogous to those set forth in
subparagraph (i) through subparagraph (viii) above. For the avoidance of doubt,
any guaranteed payment that accrues with respect to an Allocation Year will be
treated as an item of deduction of the Partnership for purposes of computing
Profits and Losses in accordance with the provisions of Regulations Section
1.707-1(c).

“Property” means all real and personal property acquired by the Partnership,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership or, with respect to the fiscal quarter of the Partnership that
includes the Effective Date, the portion of such fiscal quarter from and after
the Effective Date.

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended from time to time.

“Regulatory Allocations” has the meaning set forth in Section 5.4.

“Representative” has the meaning set forth in Section 8.3(a).

“Subsidiary” means, with respect to any Person, (i) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (ii) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
general partner interests of such partnership is owned, directly or indirectly,
at the date of determination, by such Person, by one or more Subsidiaries of
such Person or a combination thereof or (iii) any other Person (other than a
corporation or a partnership) in which such Person, one or more Subsidiaries of
such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (A) at least a majority ownership interest or (B) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.

“Tax Matters Partner” has the meaning set forth in Section 5.9(a).

 

12



--------------------------------------------------------------------------------

“Tioga Gas Plant” means the assets comprising the natural gas processing and
fractionation facility located in Tioga, North Dakota and all other assets owned
by Hess TGP LLC as of the Effective Date.

“Unanimous Approval Matter” has the meaning set forth in Section 8.2.

“Unanticipated Maintenance Capital Expenditures” has the meaning set forth in
the Contribution Agreement.

“Uncompleted Projects” has the meaning set forth in the Contribution Agreement.

“Voting Interest” means the voting interest of a Partner in the Partnership
including, without limitation, any and all voting rights and benefits to which
such Partner is entitled as provided in this Agreement, together with all
obligations of such Partner (as the holder of a Voting Interest) to comply with
the terms and provisions of this Agreement. The Partners’ respective Percentage
Voting Interests as of the Effective Date are set forth on Exhibit A to this
Agreement, as may be amended from time to time in accordance with this
Agreement.

Section 1.2    Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation” and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The General Partner has the power to construe
and interpret this Agreement and to act upon any such construction or
interpretation. To the fullest extent permitted by law, any construction or
interpretation of this Agreement by the General Partner, any action taken
pursuant thereto and any determination made by the General Partner in good faith
shall, in each case, be conclusive and binding on all Limited Partners, each
other Person who acquires an interest in a Partnership Interest and all other
Persons bound by this Agreement for all purposes.

ARTICLE II

BUSINESS, PURPOSE AND TERM OF PARTNERSHIP

Section 2.1    Formation. The Partnership was formed as a limited partnership by
the filing of the Certificate with the Secretary of State of the State of
Delaware pursuant to the provisions of the Act and the execution of the Current
Agreement. Except as expressly provided in this Agreement, the rights, duties,
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Act. All Partnership
Interests shall constitute personal property of the owner thereof for all
purposes.

 

13



--------------------------------------------------------------------------------

Section 2.2    Name. The name of the Partnership shall be “Hess TGP Operations
LP”. Subject to Applicable Law, the Partnership’s business may be conducted
under any other name or names as determined by the General Partner, including
the name of the General Partner. The words “Limited Partnership,” “L.P.,” “Ltd.”
or similar words or letters shall be included in the Partnership’s name where
necessary for the purpose of complying with the laws of any jurisdiction that so
requires. The General Partner may, without the consent of any Limited Partner,
amend this Agreement and the Certificate to change the name of the Partnership
at any time and from time to time and shall notify the Limited Partners of such
change in the next regular communication to the Limited Partners.

Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 1209 Orange
Street, Wilmington, Delaware 19801, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office
shall be The Corporation Trust Company. The principal office of the Partnership
shall be located at 1501 McKinney Street, Houston, Texas 77010, or such other
place as the General Partner may from time to time designate by notice to the
Limited Partners. The Partnership may maintain offices at such other place or
places within or outside the State of Delaware as the General Partner determines
to be necessary or appropriate. The address of the General Partner shall be 1501
McKinney Street, Houston, Texas 77010, or such other place as the General
Partner may from time to time designate by notice to the Limited Partners.

Section 2.4    Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to (a) engage directly in, or enter
into or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business or activity that is approved by the General Partner and that lawfully
may be conducted by a limited partnership organized pursuant to the Act and, in
connection therewith, to exercise all of the rights and powers conferred upon
the Partnership pursuant to the agreements relating to such business activity
and (b) do anything necessary or appropriate in furtherance of the foregoing;
provided, however, that the General Partner shall not cause the Partnership to
engage, directly or indirectly, in any business activity that the General
Partner determines would be reasonably likely to cause the Partnership to be
treated as an association taxable as a corporation or otherwise taxable as an
entity for federal income tax purposes. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve the
conduct by the Partnership of any business and may decline to do so free of any
fiduciary duty or obligation whatsoever to the Partnership or any Limited
Partner and, in declining to so propose or approve, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement or any
other law, rule or regulation or at equity, and the General Partner in
determining whether to propose or approve the conduct by the Partnership of any
business shall be permitted to do so in its sole and absolute discretion.

 

14



--------------------------------------------------------------------------------

Section 2.5    Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.

Section 2.6    Term. The term of the Partnership commenced upon the filing of
the Certificate in accordance with the Act and shall continue until the
dissolution of the Partnership in accordance with the provisions of Article XII.
The existence of the Partnership as a separate legal entity shall continue until
the cancellation of the Certificate as provided in the Act.

Section 2.7    Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, one or more Affiliates of
the General Partner or one or more nominees of the General Partner or its
Affiliates, as the General Partner may determine. The General Partner hereby
declares and warrants that any Partnership assets for which record title is held
in the name of the General Partner or one or more Affiliates of the General
Partner or one or more nominees of the General Partner or its Affiliates shall
be held by the General Partner or such Affiliate or nominee for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided, however, that the General Partner shall use reasonable efforts to
cause record title to such assets (other than those assets in respect of which
the General Partner determines that the expense and difficulty of conveyancing
makes transfer of record title to the Partnership impracticable) to be vested in
the Partnership or one or more of the Partnership’s designated Affiliates as
soon as reasonably practicable; provided further that, prior to the withdrawal
or removal of the General Partner or as soon thereafter as practicable, the
General Partner shall use reasonable efforts to effect the transfer of record
title to the Partnership and, prior to any such transfer, will provide for the
use of such assets in a manner satisfactory to any successor General Partner.
All Partnership assets shall be recorded as the property of the Partnership in
its books and records, irrespective of the name in which record title to such
Partnership assets is held.

ARTICLE III

PARTNERS

Section 3.1    Partners; Percentage Interests. The name and address of the
Partners, the type of Partnership Interest held by each Partner and their
respective percentage interests in the total outstanding Partnership Interests
(“Percentage Equity Interest”) and Voting Interests (“Percentage Voting
Interest”) are set forth on Exhibit A to this Agreement.

Section 3.2    Adjustments in Percentage Equity Interests and Percentage Voting
Interests. The Percentage Equity Interests and Percentage Voting Interests of
the Partners shall be adjusted (a) at the time of any transfer of all or a
portion of such Partner’s Partnership Interest

 

15



--------------------------------------------------------------------------------

and Voting Interest pursuant to Section 9.1, (b) at the time of the issuance of
additional Partnership Interests and Voting Interests pursuant to Section
8.2(b), (c) at the time of the admission of each new Partner in accordance with
this Agreement, and (d) at the time of the redemption of all or any portion of a
Partner’s Partnership Interest and Voting Interest, in each case to take into
account such transfer, issuance, admission of a new Partner, or redemption.

Section 3.3    Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Act.

ARTICLE IV

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

Section 4.1    Capitalization of the Partnership. Subject to Section 8.2, the
Partnership is authorized to issue the Voting Interests, the General Partner
Interests and the Limited Partner Interests. The Partnership Interests shall be
designated as General Partner Interests and Limited Partner Interests. The
Voting Interests and the Partnership Interests shall each have such rights,
powers, preferences and designations as set forth in this Agreement.

Section 4.2    Capital Contributions.

(a)    Organizational Capital Contributions and Subsequent Contributions.

(i)    On October 30, 2014, Hess TGP Finco, as the organizational Limited
Partner, and Hess TGP GP, as the General Partner, formed the Partnership under
the Act.

(ii)    On October 31, 2014, the Partnership formed Hess TGP Holdings and in
connection therewith was admitted as the sole member of Hess TGP Holdings. Hess
TGP Holdings was (and as of the Effective Date is) a Disregarded Entity.

(iii)    In connection with the formation of the Partnership under the Act, on
November 3, 2014, Hess TGP GP agreed to make (and has heretofore made) an
initial Capital Contribution to the Partnership in the amount of $10,000 for a
50% General Partner Interest, and Hess TGP FinCo agreed to make (and has
heretofore made) an initial Capital Contribution to the Partnership in the
amount of $10,000 for a 50% Limited Partner Interest. At the time of the Capital
Contributions described in this Section 4.2(a)(iii), Hess TGP FinCo was wholly
owned by HINDL and Hess TGP GP was wholly owned by Hess TGP FinCo; as a result,
each of them was a Disregarded Entity and the Partnership was also a Disregarded
Entity.

(iv)    Effective as of December 1, 2014, the limited liability company
interests in Hess TGP LLC were transferred as follows: (A) HINDL, which owned
100% of the limited liability company interests in Hess TGP LLC, transferred
such limited liability company interests to Hess TGP FinCo; (B) Hess TGP FinCo
transferred 1% of the Hess TGP LLC limited liability company interests to Hess
TGP GP; (C) Hess TGP FinCo

 

16



--------------------------------------------------------------------------------

transferred its remaining 99% limited liability company interest in Hess TGP LLC
and Hess TGP GP transferred its 1% limited liability company interest in Hess
TGP LLC to the Partnership, and (D) the Partnership transferred its 100% limited
liability company interest in Hess TGP LLC to Hess TGP Holdings. Hess TGP LLC
was (and as of the Effective Date is) a Disregarded Entity.

(v)    Effective as of June 18, 2015, HTGP Finco transferred its partnership
interest in the Partnership, through a series of transactions, to HIP, and HIP
was admitted as a Limited Partner of the Partnership.

(vi)    On the Effective Date, and upon the amendment and restatement of the
Current Agreement but prior to the transactions described below, the parties
hereto agree that (A) the General Partner held a 1% Percentage Equity Interest
and a 51% Percentage Voting Interest and (B) HIP held a 99% Percentage Equity
Interest and a 49% Percentage Voting Interest.

(vii)    On the Effective Date, pursuant to and as described in the Contribution
Agreement, HIP contributed a Limited Partner Interest constituting a 19%
Percentage Equity Interest to the General Partner as a contribution to its
capital, and the General Partner’s Limited Partner Interest was re-designated as
a General Partner Interest (such contribution, the “GP Day-One Contribution”),
such that after the GP Day-One Contribution, the General Partner held a 20.0%
Percentage Equity Interest and a 51% Voting Interest and HIP held a 80.0%
Percentage Equity Interest and a 49% Voting Interest. Following the foregoing
transactions, (x) Hess TGP GP continued as the General Partner and HIP continued
as the Limited Partner and (y) the Percentage Equity Interest of the Partners
shall be as set forth on Exhibit A.

(viii)    On the Effective Date, pursuant to and as described in the
Contribution Agreement, HIP contributed 100% of the limited liability company
interests in Hess TGP GP to Hess Midstream Partners, which contribution resulted
in the Partnership becoming a partnership for federal income tax purposes. In
accordance with Rev. Rul. 99-5, 1999-1 C.B. 434 (Situation 1), the HIP
contribution described in this Section 4.2(a)(viii) shall be treated solely for
federal income tax purposes as (A) first, as a contribution to Hess Midstream
Partners of an undivided 20% interest in the Tioga Gas Plant in exchange for an
interest in Hess Midstream Partners, and (B) second, as a simultaneous
contribution to the Partnership by Hess Midstream Partners and HIP of their
undivided interests in the Tioga Gas Plant subject to their respective pro rata
portion of the indebtedness of Hess TGP LLC in exchange for, respectively, a 20%
General Partner Interest held by Hess TGP GP and a 80% Limited Partner Interest.
Because Hess TGP GP is a Disregarded Entity, the partners of the Partnership
solely for tax purposes as of the Effective Date are HIP and Hess Midstream
Partners.

 

17



--------------------------------------------------------------------------------

(b)    Additional Capital Contributions and other Obligations of the Partners.

(i)    In General. Other than as set forth in this Section 4.2(b), no Partner
shall have any right or obligation to make additional Capital Contributions to
the Partnership.

(ii)    Completion Funding Obligation. Upon request by the General Partner, HIP
will pay to the Partnership, or any other Person as directed by the General
Partner, any amounts necessary to satisfy its Completion Funding Obligation.
Amounts expended by HIP in satisfaction of its Completion Funding Obligation
shall not be treated as additional Capital Contributions by HIP, its Capital
Account shall not be increased by the amount so expended, and its Percentage
Equity Interest and its Percentage Voting Interest shall not be adjusted. Such
amounts expended shall be included in (x) HIP’s adjusted tax basis in its
Limited Partner Interest and (y) the Partnership’s adjusted tax basis in the
Tioga Gas Plant. The General Partner may not request additional Capital
Contributions from the Partners for amounts that HIP is obligated to expend in
satisfaction of its Completion Funding Obligation.

(iii)    Warranty for Unanticipated Maintenance Capital Expenditures. As set
forth in Article IV of the Contribution Agreement, HIP shall, upon request, make
additional Capital Contributions to the Partnership to the extent necessary to
fund Unanticipated Maintenance Capital Expenditures incurred by the Partnership
during the period running from the Effective Date through March 31, 2018;
provided, however, that the amount of additional Capital Contributions that HIP
shall be obligated to make pursuant to this Section 4.2(b)(iii) shall be limited
as set forth in Article IV of the Contribution Agreement.

(iv)    Funding of Other Projects. As set forth in Section 5.2 of the
Contribution Agreement, HIP shall, upon request, make additional Capital
Contributions to the Partnership to the extent necessary to fund the payment of
costs and expenses attributable to Other Projects of the Hess Tioga Gas Plant
LLC; provided, however, that the amount of additional Capital Contributions that
HIP shall be obligated to make pursuant to this Section 4.2(b)(iv) shall be
limited as set forth in Section 5.2 of the Contribution Agreement.

(v)    Other Capital Contributions. Except as otherwise provided in Section
4.2(b)(ii), Section 4.2(b)(iii) and Section 4.2(b)(iv), the General Partner may,
at any time, request that Partners make additional Capital Contributions to the
Partnership at such times and in such amounts as determined by the General
Partner (a “Capital Request”). Within twenty (20) days of a Capital Request,
each Partner may, but shall not be required to, make Capital Contributions pro
rata in accordance with each Partner’s respective Percentage Equity Interest.
Any Partner electing not to make all or any portion of the additional Capital
Contribution requested of it in a Capital Request (a “Non-Funding Partner”)
shall not have its Percentage Equity Interest or Percentage Voting Interest
adjusted. In the event any Partner is a Non-Funding Partner with respect to a
Capital Request, each Partner making the Capital Contribution requested of it
pursuant to such

 

18



--------------------------------------------------------------------------------

Capital Request (each, a “Full Participant”) shall have the option to make
additional Capital Contributions representing its proportionate share (based on
the relative Percentage Equity Interest of each Full Participant) of any amount
not contributed by the Non-Funding Partner (any such additional Capital
Contribution made by a Full Participant being an “Excess Capital Contribution”).
The Percentage Equity Interest and Percentage Voting Interest of any Partner
making an Excess Capital Contribution shall not be adjusted as a result of such
Excess Capital Contribution.

Section 4.3    Withdrawal of Capital; Interest. No Partner may withdraw capital
or receive any distributions from the Partnership except as specifically
provided herein. No interest shall accrue or be payable by the Partnership on
any Capital Contributions.

Section 4.4    Maintenance of Capital Accounts. The General Partner shall cause
the Partnership to maintain a Capital Account for each Partner in accordance
with the provisions set forth in the definition of “Capital Account” in
Section 1.1.

ARTICLE V

ALLOCATIONS AND TAX MATTERS

Section 5.1    Profits. After giving effect to the special allocations set forth
in Section 5.3 and Section 5.4, Profits for any Allocation Year shall be
allocated among the Partners in the following order and priority:

(a)    First, to the Partners in proportion to, and to the extent of, an amount
equal to the excess, if any, of (i) the cumulative amount of the accrued Excess
Capital Priority Return, if any, for each Partner from the Effective Date
through the last day of the Allocation Year, over (ii) the cumulative Profits
allocated to such Partner pursuant to this Section 5.1(a) for all prior
Allocation Years; and

(b)    Second, subject to the last sentence in Section 5.2(b), to the Partners
in proportion to their respective Percentage Equity Interests.

Section 5.2    Losses.

(a)    After giving effect to the special allocations set forth in Section 5.3
and Section 5.4, and subject to the limitation set forth in Section 5.2(b),
Losses for any Allocation Year shall be allocated among the Partners in
proportion to their respective Percentage Equity Interests.

(b)    Losses shall not be allocated to any Limited Partner pursuant to Section
5.2(a) to the extent such allocation would cause such Limited Partner to have an
Adjusted Capital Account Deficit at the end of any Allocation Year.

 

19



--------------------------------------------------------------------------------

(i)    In the event some but not all of the Partners would have Adjusted Capital
Account Deficits as a result of an allocation of Losses pursuant to Section
5.2(a), Losses that would otherwise be allocated to a Partner pursuant to
Section 5.2(a) but for the limitation set forth in this Section 5.2(b) shall be
allocated to the remaining Partners in proportion to their relative Percentage
Equity Interests.

(ii)    All remaining Losses in excess of the limitation set forth in this
Section 5.2(b) shall be allocated to the General Partner.

Profits allocated pursuant to Section 5.1(b) for any Allocation Year subsequent
to an Allocation Year for which the limitation set forth in this Section 5.2(b)
was applicable shall be allocated (x) first, to reverse any Losses allocated to
the General Partner pursuant to paragraph (ii) of this Section 5.2(b) and
(y) second, to reverse any Losses allocated to the Partners pursuant to
paragraph (i) of this Section 5.2(b) and in proportion to how such Losses were
allocated.

Section 5.3    Special Allocations. The following special allocations shall be
made in the following order:

(a)    Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Article V, if
there is a net decrease in Minimum Gain during any Allocation Year, each Partner
shall be specially allocated items of Partnership income and gain for such
Allocation Year (and, if necessary, subsequent Allocation Years) in an amount
equal to such Partner’s share of the net decrease in Minimum Gain, determined in
accordance with Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Partner pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(g)(2). This Section 5.3(a) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

(b)    Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article V, if there is a net decrease in Partner Nonrecourse Debt Minimum Gain
attributable to a Partner Nonrecourse Debt during any Allocation Year, each
Partner who has a share of the Partner Nonrecourse Debt Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such Allocation Year (and, if necessary,
subsequent Allocation Years) in an amount equal to such Partner’s share of the
net decrease in Partner Nonrecourse Debt Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(4). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.3(b)
is intended to comply with the minimum gain chargeback requirement in
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 

20



--------------------------------------------------------------------------------

(c)    Qualified Income Offset. In the event that any Partner unexpectedly
receives any adjustments, allocations or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be allocated
to such Partner in an amount and manner sufficient to eliminate, to the extent
required by the Regulations, the Adjusted Capital Account Deficit of such
Partner as quickly as possible; provided that an allocation pursuant to this
Section 5.3(c) shall be made only if and to the extent that such Partner would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article V have been tentatively made as if this Section 5.3(c) were
not in this Agreement.

(d)    Gross Income Allocation. In the event that any Partner has an Adjusted
Capital Account Deficit at the end of any Allocation Year, each such Partner
shall be allocated items of Partnership income and gain in the amount of such
deficit as quickly as possible; provided, however, that an allocation pursuant
to this Section 5.3(d) shall be made only if and to the extent that such Partner
would have an Adjusted Capital Account Deficit after all other allocations
provided for in this Article V have been tentatively made as if Section 5.3(c)
and this Section 5.3(d) were not in this Agreement.

(e)    Nonrecourse Deductions. Nonrecourse Deductions for any Allocation Year
shall be allocated among the Partners in proportion to their respective
Percentage Equity Interests.

(f)    Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for
any Allocation Year shall be specially allocated to the Partner who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

(g)    Nonrecourse Liabilities. Nonrecourse Liabilities of the Partnership
described in Regulations Section 1.752-3(a)(3) shall be allocated among the
Partners in the manner chosen by the General Partner and consistent with such
section of the Regulations.

(h)    Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset, pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Partner in complete liquidation of
such Partner’s Partnership Interest, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Partners in accordance with
their interests in the Partnership in the event Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Partner to whom such distribution was
made in the event Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

21



--------------------------------------------------------------------------------

(i)    Unanticipated Maintenance Capital Expenditures and Other Projects Costs.
All items of deduction and loss attributable to (x) Maintenance Capital
Expenditures funded with Capital Contributions made pursuant to
Section 4.2(b)(iii) or (y) Other Projects costs and expenses funded with Capital
Contributions made pursuant to Section 4.2(b)(iv) shall be allocated to HIP.

(j)    Interest Payments Pursuant to Cash Pooling Agreement. All items of
deduction for interest expense for any taxable period that are attributable to
the payment of interest by the Partnership to Hess Midstream Partners pursuant
to the Cash Pooling Agreement with respect to Hess Midstream Partners’ positive
cash balance for such taxable period shall be allocated to Hess TGP GP.

Section 5.4    Curative Allocations. The allocations set forth in
Sections 5.3(a) through 5.3(h) (the “Regulatory Allocations”) are intended to
comply with certain requirements of the Regulations. It is the intent of the
Partners that, to the extent possible, the Regulatory Allocations shall be
offset with special allocations of other items of Partnership income, gain, loss
or deduction pursuant to this Section 5.4. Therefore, notwithstanding any other
provision of this Article V (other than the Regulatory Allocations), the Tax
Matters Partner shall make such offsetting special allocations of Partnership
income, gain, loss or deduction in whatever manner it determines appropriate so
that, after such offsetting allocations are made, each Partner’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Partner would have had if the Regulatory Allocations were not part of this
Agreement and all Partnership items were allocated pursuant to Section 5.1,
Section 5.2 and Section 5.3 (other than the Regulatory Allocations). In
exercising its discretion under this Section 5.4, the Tax Matters Partner shall
take into account future Regulatory Allocations that, although not yet made, are
likely to offset other Regulatory Allocations previously made.

Section 5.5    Other Allocation Rules.

(a)    Profits, Losses and any other items of income, gain, loss, or deduction
shall be allocated to the Partners pursuant to this Article V as of the last day
of each Fiscal Year; provided, however, that Profits, Losses and such other
items shall also be allocated at such times as the Gross Asset Values of the
Partnership’s assets are adjusted pursuant to subparagraph (ii) of the
definition of “Gross Asset Value” in Section 1.1.

(b)    For purposes of determining the Profits, Losses or any other items
allocable to any period, Profits, Losses and any such other items shall be
determined on a daily proration basis by the General Partner under Code
Section 706 and the Regulations thereunder.

Section 5.6    Tax Allocations: Code Section 704(c).

(a)    Except as otherwise provided in this Section 5.6, each item of income,
gain, loss and deduction of the Partnership for federal income tax purposes
shall be allocated among the Partners in the same manner as such items are
allocated for book purposes under this Article V.

 

22



--------------------------------------------------------------------------------

In accordance with Code Section 704(c) and the Regulations thereunder, income,
gain, loss and deduction with respect to any Property contributed to the capital
of the Partnership shall, solely for tax purposes, be allocated among the
Partners so as to take account of any variation between the adjusted basis of
such Property to the Partnership for federal income tax purposes and its initial
Gross Asset Value (computed in accordance with the definition of “Gross Asset
Value”). Such allocation shall be made in accordance with the “remedial method”
described by Regulations Section 1.704-3(d).

(b)    In the event the Gross Asset Value of any Property is adjusted pursuant
to subparagraph (ii) of the definition of “Gross Asset Value,” subsequent
allocations of income, gain, loss and deduction with respect to such Property
shall take account of any variation between the adjusted basis of such Property
for federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder. Such allocation shall
be made in accordance with the “remedial method” described by Regulations
Section 1.704-3(d).

(c)    In accordance with Regulations Sections 1.1245-1(e) and 1.250-1(f), any
gain allocated to the Partners upon the sale or other taxable disposition of any
Partnership asset shall, to the extent possible, after taking into account other
required allocations of gain pursuant to this Section 5.6(c), be characterized
as “recapture income” in the same proportions and to the same extent as such
Partners (or their predecessors in interest) have been allocated any deductions
directly or indirectly giving rise to the treatment of such gains as “recapture
income.”

(d)    Any elections or other decisions relating to such allocations shall be
made by the General Partner in any manner that reasonably reflects the purpose
and intention of this Agreement. Allocations pursuant to this Section 5.6 are
solely for purposes of federal, state and local taxes and shall not affect, or
in any way be taken into account in computing, any Partner’s Capital Account or
share of Profits, Losses, other items or distributions pursuant to any provision
of this Agreement.

Section 5.7    Tax Elections.

(a)    The Partners intend that the Partnership be treated as a partnership or a
“disregarded entity” for federal income tax purposes. Accordingly, neither the
Tax Matters Partner nor any Limited Partner shall file any election or return on
its own behalf or on behalf of the Partnership that is inconsistent with that
intent.

(b)    The Partnership shall make the election under Code Section 754 in
accordance with the applicable Regulations issued thereunder, subject to the
reservation of the right to seek to revoke any such election upon the General
Partner’s determination that such revocation is in the best interests of the
Partners.

 

23



--------------------------------------------------------------------------------

(c)    Any elections or other decisions relating to tax matters that are not
expressly provided herein, shall be made jointly by the Partners in any manner
that reasonably reflects the purpose and intention of this Agreement.

Section 5.8    Tax Returns.

(a)    The Partnership shall cause to be prepared and timely filed all federal,
state, local and foreign income tax returns and reports required to be filed by
the Partnership and its subsidiaries. The Partnership shall provide copies of
all the Partnership’s federal, state, local and foreign tax returns (and any
schedules or other required filings related to such returns) that reflect items
of income, gain, deduction, loss or credit that flow to separate Partner
returns, to the Partners for their review and comment prior to filing, except as
otherwise agreed by the Partners. The Partners agree in good faith to resolve
any difference in the tax treatment of any item affecting such returns and
schedules. However, if the Partners are unable to resolve the dispute, the
position of the Tax Matters Partner shall be followed if nationally recognized
tax counsel acceptable to the Partners provides an opinion that substantial
authority exists for such position. Substantial authority shall be given the
meaning ascribed to it for purposes of applying Code Section 6662. If the
Partners are unable to resolve the dispute prior to the due date for filing the
return, including approved extensions, the position of the Tax Matters Partner
shall be followed, and amended returns shall be filed if necessary at such time
the dispute is resolved. The costs of the dispute shall be borne by the
Partnership. The Partners agree to file their separate federal income tax
returns in a manner consistent with the Partnership’s return, the provisions of
this Agreement and in accordance with Applicable Law.

(b)    The Partnership shall elect the most rapid method of depreciation and
amortization allowed under Applicable Law, unless the Partners agree otherwise.

(c)    The Partners shall provide each other with copies of all correspondence
or summaries of other communications with the Internal Revenue Service or any
state, local or foreign taxing authority (other than routine correspondence and
communications) regarding the tax treatment of the Partnership’s operations. No
Partner shall enter into settlement negotiations with the Internal Revenue
Service or any state, local or foreign taxing authority with respect to any
issue concerning the Partnership’s income, gains, losses, deductions or credits
if the tax adjustment attributable to such issue (assuming the then current
aggregate tax rate) would be $100,000 or greater, without first giving
reasonable advance notice of such intended action to the other Partners.

Section 5.9    Tax Matters Partner.

(a)    The General Partner shall be the “Tax Matters Partner” of the Partnership
within the meaning of Section 6231(a)(7) of the Code, and shall act in any
similar capacity under the Applicable Law of any state, local or foreign
jurisdiction, but only with respect to returns for which items of income, gain,
loss, deduction or credit flow to the separate returns of the Partners. If at
any time there is more than one General Partner, the Tax Matters Partner shall
be the General Partner with the largest Percentage Equity Interest following
such admission.

 

24



--------------------------------------------------------------------------------

(b)    The Tax Matters Partner shall incur no Liability (except as a result of
the gross negligence or willful misconduct of the Tax Matters Partner) to the
Partnership or the other Partners including, but not limited to, Liability for
any additional taxes, interest or penalties owed by the other Partners due to
adjustments of Partnership items of income, gain, loss, deduction or credit at
the Partnership level.

Section 5.10    Duties of Tax Matters Partner.

(a)    The Tax Matters Partner shall cooperate with the other Partners and shall
promptly provide the other Partners with copies of notices or other materials
from, and inform the other Partners of discussions engaged with, the Internal
Revenue Service or any state, local or foreign taxing authority and shall
provide the other Partners with notice of all scheduled proceedings, including
meetings with agents of the Internal Revenue Service or any state, local or
foreign taxing authority, technical advice conferences, appellate hearings, and
similar conferences and hearings, as soon as possible after receiving notice of
the scheduling of such proceedings, but in any case prior to the date of such
scheduled proceedings.

(b)    The Tax Matters Partner shall not extend the period of limitations or
assessments without the consent of the other Partners, which consent shall not
be unreasonably withheld.

(c)    The Tax Matters Partner shall not file a petition or complaint in any
court, or file any claim, amended return or request for an administrative
adjustment with respect to partnership items, after any return has been filed,
with respect to any issue concerning the Partnership’s income, gains, losses,
deductions or credits if the tax adjustment attributable to such issue (assuming
the then current aggregate tax rate) would be $100,000 or greater, unless agreed
by the other Partners. If the other Partners do not agree, the position of the
Tax Matters Partner shall be followed if nationally recognized tax counsel
acceptable to all Partners issues an opinion that a reasonable basis exists for
such position. Reasonable basis shall be given the meaning ascribed to it for
purposes of applying Code Section 6662. The costs of the dispute shall be borne
by the Partnership.

(d)    The Tax Matters Partner shall not enter into any settlement agreement
with the Internal Revenue Service or any state, local or foreign taxing
authority, either before or after any audit of the applicable return is
completed, with respect to any issue concerning the Partnership’s income, gains,
losses, deductions or credits, unless any of the following apply:

(i)    all Partners agree to the settlement;

(ii)    the tax effect of the issue if resolved adversely would be, and the tax
effect of settling the issue is, proportionately the same for all Partners
(assuming each otherwise has substantial taxable income);

 

25



--------------------------------------------------------------------------------

(iii)    the Tax Matters Partner determines that the settlement of the issue is
fair to the Partners; or

(iv)    tax counsel acceptable to all Partners determines that the settlement is
fair to all Partners and is one it would recommend to the Partnership if all
Partners were owned by the same Person and each had substantial taxable income.

In all events, the costs incurred by the Tax Matters Partner in performing its
duties hereunder shall be borne by the Partnership.

(e)    The Tax Matters Partner may request extensions to file any tax return or
statement without the written consent of, but shall so inform, the other
Partners.

Section 5.11    Designation and Authority of Partnership Representative. With
respect to tax returns filed for taxable years beginning on or after
December 31, 2017, the General Partner (or its designee) will be designated as
the “partnership representative” in accordance with the rules prescribed
pursuant to Section 6223 of the Code and shall have the sole authority to act on
behalf of the Partnership in connection with all examinations of the
Partnership’s affairs by tax authorities, including resulting administrative and
judicial proceedings. If at any time there is more than one General Partner, the
partnership representative shall be the General Partner with the largest
Percentage Equity Interest following such admission (or its designee). The
General Partner (or its designee) shall exercise, in its sole discretion, any
and all authority of the “partnership representative” under the Code, including,
without limitation, (i) binding the Partnership and its Partners with respect to
tax matters and (ii) determining whether to make any available election under
Section 6226 of the Code. In all events, the cost incurred by the partnership
representative in performing its duties hereunder shall be borne by the
Partnership. In accordance with Section 13.6, the General Partner shall propose
and the Partners shall agree to (such agreement not to be unreasonably withheld)
any amendment of the provisions of this Agreement required to appropriately to
reflect the proposal or promulgation of Treasury Regulations implementing the
partnership audit, assessment and collection rules adopted by the Bipartisan
Budget Act of 2015, including any amendments to those rules.

Section 5.12    Survival of Provisions. The provisions of this Agreement
regarding the Partnership’s tax returns and Tax Matters Partner shall survive
the termination of the Partnership and the transfer of any Partner’s interest in
the Partnership and shall remain in effect for the period of time necessary to
resolve any and all matters regarding the federal, state, local and foreign
taxation of the Partnership and items of Partnership income, gain, loss,
deduction and credit.

ARTICLE VI

DISTRIBUTIONS

Section 6.1    Distributions of Distributable Cash. Except as otherwise provided
in this Section 6.1 or Sections 6.2 and 6.3, the Partnership shall distribute
the Distributable Cash with

 

26



--------------------------------------------------------------------------------

respect to a Quarter within 45 days following the end of each Quarter commencing
with the Quarter that includes the Effective Date as follows:

(a)    First, to the Partners in proportion to, and to the extent of, an amount
equal to the excess, if any, of (i) the cumulative amount of the Excess Capital
Priority Return, if any, accrued during the period from and including the
Effective Date to but excluding the last day of such Quarter, over (ii) the
cumulative amount of Distributable Cash previously distributed to such Partner
pursuant to this Section 6.1(a); and

(b)    Second, to the Partners pro rata in accordance with their respective
Percentage Equity Interests.

The General Partner may also cause the Partnership to distribute cash to the
Partners at such other times and in such amounts as it determines in its sole
discretion so long as (i) the amount distributed does not exceed the then
Distributable Cash of the Partnership determined as if the date of such
distribution were the end of a Quarter and (ii) such cash is distributed in
accordance with Section 6.1(b). Notwithstanding any other provision of this
Agreement, the Partnership shall not make a distribution or redemption payment
to the Partners on account of their interests in the Partnership if such
distribution or redemption payment would violate the Act or other Applicable
Law.

Section 6.2    Distributions of Excess Capital. The Partnership may make
distributions of cash at such times and in such amounts as are determined by the
General Partner to the Partners in proportion to, and to the extent of, the then
Excess Capital of the Partners, provided that the Partnership shall not make a
distribution to the Partners pursuant to this Section 6.2 if such distribution
would violate (i) the Act or other Applicable Law or (ii) any loan agreement,
security agreement, mortgage, debt instrument or other agreement or obligation
to which the Partnership or any of its Subsidiaries is a party or by which any
of them is bound or any of their respective assets are subject.

Section 6.3    Liquidating Distributions. Notwithstanding any other provision of
this Article VI, but subject to the last sentence of Section 6.1, distributions
with respect to the Quarter in which a dissolution of the Partnership occurs
shall be made in accordance with Article XII.

Section 6.4     Distribution in Kind. The Partnership shall not distribute to
the Partners any assets in kind unless approved by the Partners in accordance
with this Agreement. If cash and property in kind are to be distributed
simultaneously, the Partnership shall distribute such cash and property in kind
in the same proportion to each Partner, unless otherwise approved by the
Partners in accordance with this Agreement.

 

27



--------------------------------------------------------------------------------

ARTICLE VII

BOOKS AND RECORDS

Section 7.1    Books and Records; Examination. The General Partner shall keep or
cause to be kept such books of account and records with respect to the
Partnership’s business as it may deem necessary and appropriate. Each Partner
and its duly authorized representatives shall have the right, for any purpose
reasonably related to its interest in the Partnership, at any time to examine,
or to appoint independent certified public accountants (the fees of which shall
be paid by such Partner) to examine, the books, records and accounts of the
Partnership and its Subsidiaries, their operations and all other matters that
such Partner may wish to examine, including all documentation relating to actual
or proposed transactions between the Partnership and any Partner or any
Affiliate of a Partner. The Partnership’s books of account shall be kept using
the method of accounting determined by the General Partner in its sole
discretion.

Section 7.2    Reports. The General Partner shall prepare and send to each
Partner (at the same time) promptly such financial information of the
Partnership as a Partner shall from time to time reasonably request, for any
purpose reasonably related to its interest in the Partnership. The General
Partner shall, for any purpose reasonably related to a Partner’s interest in the
Partnership, permit examination and audit of the Partnership’s books and records
by both the internal and independent auditors of its Partners.

ARTICLE VIII

MANAGEMENT AND VOTING

Section 8.1    Management.

(a)    The General Partner shall conduct, direct, manage and control the
business of the Partnership. Except as otherwise expressly provided in this
Agreement, including Section 8.1(b) below, all management powers over the
business and affairs of the Partnership shall be exclusively vested in the
General Partner, and no Limited Partner shall have any management power or
control over the business and affairs of the Partnership. In addition to the
powers now or hereafter granted a general partner of a limited partnership under
the Act or which are granted to the General Partner under any other provision of
this Agreement, the General Partner, subject to Section 8.2, shall have full
power and authority to do all things on such terms as it, in its sole
discretion, may deem necessary or appropriate to conduct the business of the
Partnership and to effectuate the purposes set forth in Section 2.4. The
Partnership shall reimburse the General Partner, on a monthly basis or such
other basis as the General Partner may determine, for all direct and indirect
costs and expenses incurred by the General Partner or payments made by the
General Partner, in its capacity as the general partner of the Partnership, for
and on behalf of the Partnership.

(b)    The General Partner may appoint one or more individuals to manage the
day-to-day business affairs of the Partnership (the “Officers”). The Officers
shall serve at the pleasure

 

28



--------------------------------------------------------------------------------

of the General Partner. To the extent delegated by the General Partner, the
Officers shall have the authority to act on behalf of, bind and execute and
deliver documents in the name and on behalf of the Partnership. Unless otherwise
specified by the General Partner, such Officers shall have such authority and
responsibility in respect of the Partnership as is generally attributable to
holders of such offices in business corporations incorporated under the laws of
the State of Delaware. In addition, the General Partner may designate such other
Persons to act as agents of the Partnership as the General Partner shall
determine, and the actions of such other Persons taken in such capacity and in
accordance with this Agreement shall bind the Partnership to the same extent the
General Partner is authorized to bind the Partnership.

Section 8.2    Matters Constituting Unanimous Approval Matters. Notwithstanding
anything in this Agreement or the Act to the contrary, and subject to the
provisions of Section 8.3(c), each of the following matters, and only the
following matters, shall constitute a “Unanimous Approval Matter” that requires
the prior approval of all of the Partners pursuant to Section 8.3(c):

(a)    any merger, consolidation, reorganization or similar transaction between
or among the Partnership and any Person (other than a transaction between the
Partnership and a direct or indirect wholly owned Subsidiary of the Partnership)
or any sale or lease of all or substantially all of the Partnership’s assets to
any Person (other than a direct or indirect wholly owned Subsidiary of the
Partnership);

(b)    the creation of any new class of Partnership Interests or Voting
Interests, the issuance of any additional Partnership Interests or Voting
Interests or the issuance of any security that is convertible into or
exchangeable for a Partnership Interest or Voting Interest;

(c)    the admission or withdrawal of any Person as a Partner other than
pursuant to (i) the third sentence of Section 9.2, (ii) Section 9.4 or (iii) any
transfer of Partnership Interests pursuant to Section 9.1(b), as applicable;

(d)    the commencement of a voluntary case with respect to the Partnership or
any of its Subsidiaries under any applicable bankruptcy, insolvency or other
similar Applicable Law now or hereafter in effect, or the consent to the entry
of an order for relief in an involuntary case under any such Applicable Law, or
the consent to the appointment of or the taking possession by a receiver,
liquidator, assignee, custodian, trustee or sequestrator (or similar official)
of the Partnership or any of its Subsidiaries or for any substantial part of the
Partnership’s or any of its Subsidiaries’ property, or the making of any general
assignment for the benefit of creditors;

(e)    the modification, alteration or amendment of the amount, timing,
frequency or method of calculation of distributions to the Partners from that
provided in Article VI;

(f)    (i) the approval of any distribution by the Partnership to the Partners
of any assets in kind (other than cash or cash equivalents), (ii) the approval
of any distribution by the Partnership to the Partners of cash or property in
kind on a non-pro rata basis and (iii) the determination of the value assigned
to distributions of property in kind;

 

29



--------------------------------------------------------------------------------

(g)    other than as provided in Section 4.2, the making of any additional
Capital Contributions to the Partnership; and

(h)    any other provision of this Agreement expressly requiring the approval,
consent or other form of authorization of all of the Partners.

Section 8.3    Meetings and Voting.

(a)    Representatives. For purposes of this Article VIII, each Partner shall be
represented by a designated representative (each, a “Representative”), who shall
be appointed by, and may be removed with or without cause by, the Partner that
designated such Person. Each Representative shall have the full authority to act
on behalf of the Partner that designated such Representative. To the fullest
extent permitted by Applicable Law, each Representative shall be deemed the
agent of the Partner that appointed such Representative, and such Representative
shall not be an agent of the Partnership or the other Partners. The action of a
Representative at a meeting of the Partners (or through a written consent) shall
bind the Partner that designated such Representative, and the other Partners
shall be entitled to rely upon such action without further inquiry or
investigation as to the actual authority (or lack thereof) of such
Representative.

(b)    Meetings and Voting. Meetings of Partners shall be at such times and
locations as the General Partner shall determine in its sole discretion. The
General Partner shall provide notice to the Limited Partners of any meetings of
Partners in any manner that it deems reasonable and appropriate under the
circumstances. The holders of a majority of the outstanding Voting Interests for
which a meeting has been called (including Voting Interests owned by the General
Partner) represented in person or by proxy shall constitute a quorum at a
meeting of Partners unless any such action by the Partners requires approval by
holders of a greater percentage of the outstanding Voting Interests, in which
case the quorum shall be such greater percentage of the outstanding Voting
Interests. At any meeting of the Partners duly called and held in accordance
with this Agreement at which a quorum is present, the act of Partners holding
Voting Interests that, in the aggregate, represent a majority of the Voting
Interests of those present in person or by proxy at such meeting shall be deemed
to constitute the act of all Partners, unless a greater or different percentage
is required with respect to such action under the provisions of this Agreement,
in which case the act of the Partners holding Voting Interests that in the
aggregate represent at least such greater or different percentage shall be
required; provided, however, that if, as a matter of Applicable Law or amendment
to this Agreement, approval by plurality vote of Partners is required to approve
any action, no minimum quorum shall be required. The Partners present at a duly
called or held meeting at which a quorum is present may continue to transact
business until adjournment, notwithstanding the withdrawal of enough Partners to
leave less than a quorum, if any action taken (other than adjournment) is
approved by Partners holding the required Voting Interests specified in this
Agreement. In the absence of a quorum, any meeting

 

30



--------------------------------------------------------------------------------

of Partners may be adjourned from time to time by the affirmative vote of
Partners with at least a majority of the Voting Interests entitled to vote at
such meeting (including Voting Interests owned by the General Partner)
represented either in person or by proxy, but no other business may be
transacted.

(c)    Unanimous Approval Matters. All Unanimous Approval Matters shall be
approved by the unanimous affirmative vote or written consent of all of the
Partners. Each Partner acknowledges and agrees that all references in this
Agreement to any approval, consent or other form of authorization by “all
Partners,” “each of the Partners” or similar phrases shall be deemed to mean
that such approval, consent or other form of authorization shall constitute a
Unanimous Approval Matter that requires the unanimous approval of all of the
Partners in accordance with this Section 8.3(c).

(d)    Action Without a Meeting. Any action that may be taken at a meeting of
the Partners may be taken without a meeting if an approval in writing setting
forth the action so taken is signed by the Partners owning, in the aggregate,
not less than the minimum Percentage Voting Interest that would be necessary to
authorize or take such action at a meeting at which all of the Partners were
present and voted. Prompt notice of the taking of action without a meeting shall
be given to the Partners who have not approved such action in writing.

Section 8.4    Reliance by Third Parties. Persons dealing with the Partnership
are entitled to rely conclusively upon the power and authority of the General
Partner set forth in this Agreement. Neither a Limited Partner nor its
Representative shall have the authority to bind the Partnership or any of its
Subsidiaries.

ARTICLE IX

TRANSFERS OF PARTNERSHIP INTERESTS AND VOTING INTERESTS

Section 9.1    Restrictions on Transfers.

(a)    General. Except as expressly provided by this Article IX, no Partner
shall transfer all or any part of its Partnership Interests or Voting Interests
to any Person without first obtaining the written approval of each of the other
Partners, which approval may be granted or withheld in their sole discretion;
provided, however, that any Partner may transfer any of its Partnership
Interests and/or Voting Interests to an Affiliate of such Partner without first
obtaining the written approval of each of the other Partners. To the extent that
a Partner transfers any of its Partnership Interests to a Person pursuant to
this Section 9.1(a), a proportionate percentage of such Partner’s Voting
Interests (based on such Partner’s then-current Percentage Voting Interests
relative to its then-current Percentage Equity Interests) shall be deemed to
have been automatically transferred to such Person concurrently therewith.
Exhibit A shall be amended without further action by the Partners to reflect any
change in the Partnership Interests or Voting Interests of the Partners made
pursuant to this Section 9.1(a).

 

31



--------------------------------------------------------------------------------

(b)    Transfer by Operation of Law. Notwithstanding anything in Section 9.1(a)
to the contrary, in the event a Partner shall be party to a merger,
consolidation or similar business combination transaction with another Person or
sell all or substantially all its assets to another Person, such Partner may
transfer all or part of its Partnership Interests and Voting Interests to such
other Person without the approval of any other Partner.

(c)    Re-Designation as General Partner Interest. To the extent that a Limited
Partner transfers any of its Limited Partner Interest to the General Partner,
such Limited Partner Interest shall, automatically and without further action by
any Person, be re-designated as a General Partner Interest as of the effective
date of such transfer.

(d)    Consequences of an Unpermitted Transfer. Any transfer of a Partner’s
Partnership Interests or Voting Interests in violation of the applicable
provisions of this Agreement shall, to the fullest extent permitted by law, be
null and void ab initio.

Section 9.2    Conditions for Admission. No transferee of all or a portion of
the Partnership Interests of any Partner shall be admitted as a Partner
hereunder unless such Partnership Interests are transferred in compliance with
the applicable provisions of this Agreement. Each such transferee shall have
executed and delivered to the Partnership such instruments as the General
Partner deems necessary or appropriate in its sole discretion to effectuate the
admission of such transferee as a Partner and to confirm the agreement of such
transferee to be bound by all the terms and provisions of this Agreement. The
admission of a transferee shall be effective immediately prior to such transfer
and, immediately following such admission, the transferor shall cease to be a
Partner (to the extent it transferred its entire Partnership Interest). If the
General Partner transfers its entire General Partner Interest in the
Partnership, the transferee General Partner, to the extent admitted as a
substitute General Partner, is hereby authorized to, and shall, continue the
Partnership without dissolution.

Section 9.3    Allocations and Distributions. Subject to applicable Regulations,
upon the transfer of all the Partnership Interests of a Partner as herein
provided, the Profit or Loss of the Partnership attributable to the Partnership
Interests so transferred for the Fiscal Year in which such transfer occurs shall
be allocated between the transferor and transferee as of the effective date of
the assignment, and such allocation shall be based upon any permissible method
agreed to by the Partners that is provided for in Code Section 706 and the
Regulations issued thereunder.

Section 9.4    Restriction on Resignation or Withdrawal. Except in connection
with a transfer permitted pursuant to Section 9.1 or as contemplated by
Section 12.1, no Partner shall withdraw from the Partnership without the consent
of each of the other Partners. To the extent permitted by law, any purported
withdrawal from the Partnership in violation of this Section 9.4 shall be null
and void ab initio.

 

32



--------------------------------------------------------------------------------

ARTICLE X

LIABILITY, EXCULPATION AND INDEMNIFICATION

Section 10.1    Liability for Partnership Obligations. Except as otherwise
required by the Act, the Liabilities of the Partnership shall be solely the
Liabilities of the Partnership, and no Covered Person (other than the General
Partner) shall be obligated personally for any such Liability of the Partnership
solely by reason of being a Covered Person.

Section 10.2    Disclaimer of Duties and Exculpation.

(a)    Except as otherwise expressly provided in this Agreement, to the fullest
extent permitted by law, no Covered Person shall have any duty (fiduciary or
otherwise) or obligation to the Partnership, the Partners or to any other Person
bound by this Agreement, and in taking, or refraining from taking, any action
required or permitted under this Agreement or under Applicable Law, each Covered
Person shall be entitled to consider only such interests and factors as such
Covered Person deems advisable, including its own interests, and need not
consider any interest of or factors affecting, any other Covered Person or the
Partnership notwithstanding any duty otherwise existing at law or in equity. To
the extent that a Covered Person is required or permitted under this Agreement
to act in “good faith” or under another express standard, such Covered Person
shall act under such express standard and shall not be subject to any other or
different standard under this Agreement or otherwise existing under Applicable
Law or in equity.

(b)    The provisions of this Agreement, to the extent that they restrict or
eliminate the duties (including fiduciary duties) and Liabilities of a Covered
Person otherwise existing under Applicable Law or in equity, are agreed by the
Partners to replace such other duties and Liabilities of such Covered Person in
their entirety, and no Covered Person shall be liable to the Partnership, the
Partners or any other Person bound by this Agreement for its good faith reliance
on the provisions of this Agreement.

(c)    To the fullest extent permitted by law, no Covered Person shall be liable
to the Partnership, the Partners or any other Person bound by this Agreement for
any cost, expense, loss, damage, claim or Liability incurred by reason of any
act or omission performed or omitted by such Covered Person in such capacity,
whether or not such Person continues to be a Covered Person at the time of such
cost, expense, loss, damage, claim or Liability is incurred or imposed, if the
Covered Person acted in good faith reliance on the provisions of this Agreement,
and, with respect to any criminal action or proceeding, such Covered Person had
no reasonable cause to believe its conduct was unlawful.

(d)    A Covered Person shall be fully protected from liability to the
Partnership, the Partners and any other Person bound by this Agreement in acting
or refraining from acting in good faith reliance upon the records of the
Partnership and such other information, opinions, reports or statements
presented to the Partnership by any Person as to any matters the Covered Person
reasonably believes are within such other Person’s professional or expert
competence and

 

33



--------------------------------------------------------------------------------

who has been selected with reasonable care by or on behalf of the Partnership,
including information, opinions, reports or statements as to the value and
amount of the assets, Liabilities, Profits and Losses of the Partnership.

Section 10.3    Indemnification.

(a)    To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Covered Persons shall be indemnified
and held harmless by the Partnership from and against any and all losses,
claims, damages, liabilities, joint or several, expenses (including legal fees
and expenses), judgments, fines, penalties, interest, settlements or other
amounts arising from any and all threatened, pending or completed claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, and whether formal or informal and including appeals, in which
any Covered Person may be involved, or is threatened to be involved, as a party
or otherwise, by reason of its status as a Covered Person and acting (or
refraining to act) in such capacity on behalf of or for the benefit of the
Partnership; provided, that the Covered Person shall not be indemnified and held
harmless pursuant to this Agreement if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Covered Person is seeking indemnification
pursuant to this Agreement, the Covered Person acted in bad faith or engaged in
intentional fraud, willful misconduct or, in the case of a criminal matter,
acted with knowledge that the Covered Person’s conduct was unlawful. Any
indemnification pursuant to this Section 10.3 shall be made only out of the
assets of the Partnership, it being agreed that the General Partner shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.

(b)    To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by a Covered Person who is indemnified pursuant to
Section 10.3(a) in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Partnership prior to a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Covered Person is seeking
indemnification pursuant to this Section 10.3, the Covered Person is not
entitled to be indemnified upon receipt by the Partnership of any undertaking by
or on behalf of the Covered Person to repay such amount if it shall be
ultimately determined that the Covered Person is not entitled to be indemnified
as authorized by this Section 10.3.

(c)    The indemnification provided by this Section 10.3 shall be in addition to
any other rights to which a Covered Person may be entitled under any agreement,
as a matter of law, in equity or otherwise, both as to actions in the Covered
Person’s capacity as a Covered Person and as to actions in any other capacity,
and shall continue as to a Covered Person who has ceased to serve in such
capacity and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Covered Person.

 

34



--------------------------------------------------------------------------------

ARTICLE XI

CONFLICTS OF INTEREST

Section 11.1    Transactions with Affiliates. The Partnership and its
Subsidiaries shall be permitted to enter into or renew or extend the term of any
agreement or transaction with a Partner or an Affiliate of a Partner on such
terms and conditions as the General Partner shall approve in its sole
discretion, without the approval of any Limited Partner.

Section 11.2    Outside Activities. To the fullest extent permitted by law,
notwithstanding anything to the contrary in this Agreement or any duty otherwise
existing at law or in equity, (a) the engaging in activities by any Covered
Person that are competitive with the business of the Partnership is hereby
approved by all Partners, (b) it shall be deemed not to be a breach of any
fiduciary duty or any other duty or obligation of a Partner under this Agreement
or otherwise existing under Applicable Law or in equity for such Covered Person
to engage in such activities in preference to or to the exclusion of the
Partnership, (c) a Covered Person shall have no obligation under this Agreement
or as a result of any duty (including any fiduciary duty) otherwise existing
under Applicable Law or in equity, to present business opportunities to the
Partnership and (d) the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Covered Person, provided such Covered Person
does not engage in such activity as a result of or using confidential or
proprietary information provided by or on behalf of the Partnership to such
Covered Person.

ARTICLE XII

DISSOLUTION AND TERMINATION

Section 12.1    Dissolution. The Partnership shall be dissolved and its business
and affairs wound up upon the earliest to occur of any one of the following
events:

(a)    at any time there are no Limited Partners of the Partnership, unless the
business of the Partnership is continued in accordance with the Act;

(b)    the written consent of all the Partners;

(c)    an “event of withdrawal” (as defined in the Act) of the General Partner;
or

(d)    the entry of a decree of judicial dissolution of the Partnership pursuant
to Section 17-802 of the Act.

Notwithstanding the foregoing, the Partnership shall not be dissolved and its
business and affairs shall not be wound up upon the occurrence of any event
specified in clause (c) above if, at the time of occurrence of such event, there
is at least one remaining General Partner (who is hereby authorized to, and
shall, carry on the business of the Partnership) and at least one Limited
Partner, or if within ninety (90) days after the date on which such event
occurs, the remaining Partners elect in writing to continue the business of the
Partnership and to the appointment,

 

35



--------------------------------------------------------------------------------

effective as of the date of such event, if required, of one or more additional
General Partners of the Partnership. Except as provided in this paragraph, and
to the fullest extent permitted by the Act, the occurrence of an event that
causes a Partner to cease to be a Partner of the Partnership shall not, in and
of itself, cause the Partnership to be dissolved or its business or affairs to
be wound up, and upon the occurrence of such an event, the business of the
Partnership shall, to the extent permitted by the Act, continue without
dissolution.

Section 12.2    Winding Up of Partnership. Upon dissolution, the Partnership’s
business shall be wound up in an orderly manner. The General Partner shall
(unless the General Partner (or, if no General Partner, the remaining Limited
Partners) elects to appoint a liquidating trustee) wind up the affairs of the
Partnership pursuant to this Agreement. In winding up the Partnership, the
General Partner or liquidating trustee is authorized to sell, distribute,
exchange or otherwise dispose of the assets of the Partnership in accordance
with the Act and in any reasonable manner that the General Partner or
liquidating trustee shall determine to be in the best interest of the Partners
or their successors-in-interest. The General Partner or liquidating trustee
shall take full account of the Partnership’s Liabilities and Property and shall
cause the Property or the proceeds from the sale thereof, to the extent
sufficient therefor, to be applied and distributed, to the maximum extent
permitted by Applicable Law, in the following order:

(a)    First, to creditors, including Partners who are creditors, to the extent
permitted by law, in satisfaction of all of the Partnership’s Liabilities
(whether by payment or the making of reasonable provision for payment thereof to
the extent required by Section 17-804 of the Act), other than Liabilities for
distribution to Partners under Section 17-601 or 17-604 of the Act;

(b)    Second, to the Partners and former Partners of the Partnership in
satisfaction of Liabilities for distributions under Sections 17-601 or 17-604 of
the Act; and

(c)    The balance, if any, to the Partners in accordance with the positive
balance in their respective Capital Accounts, after giving effect to all
contributions, distributions and allocations for all periods.

Section 12.3    Compliance with Certain Requirements of Regulations; Deficit
Capital Accounts. In the event the Partnership is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
pursuant to this Article XII to the Partners who have positive Capital Accounts
in compliance with Regulations Section 1.704- 1(b)(2)(ii)(b)(2). If any Partner
has a deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all Allocation Years, including
the Allocation Year during which such liquidation occurs), such Partner shall
have no obligation to make any contribution to the capital of the Partnership
with respect to such deficit, and such deficit shall not be considered a debt
owed to the Partnership or to any other Person for any purpose whatsoever.

Section 12.4    Deemed Distribution and Recontribution. Notwithstanding any
other provision of this Article XII, in the event the Partnership is liquidated
within the meaning of

 

36



--------------------------------------------------------------------------------

Regulations Section 1.704-1(b)(2)(ii)(g) but no actual dissolution and winding
up under the Act has occurred, the Property shall not be liquidated, the
Partnership’s debts and other Liabilities shall not be paid or discharged, and
the Partnership’s affairs shall not be wound up. Instead, solely for federal
income tax purposes, the Partnership shall be deemed to have contributed all its
Property and Liabilities to a new limited partnership in exchange for an
interest in such new limited partnership and, immediately thereafter, the
Partnership will be deemed to liquidate by distributing interests in the new
limited partnership to the Partners.

Section 12.5    Distribution of Property . In the event the General Partner
determines that it is necessary in connection with the winding up of the
Partnership to make a distribution of property in kind, such property shall be
transferred and conveyed to the Partners so as to vest in each of them as a
tenant in common an undivided interest in the whole of such property, but
otherwise in accordance with Section 12.3.

Section 12.6    Termination of Partnership . The Partnership shall terminate
when all assets of the Partnership, after payment of or due provision for all
Liabilities of the Partnership, shall have been distributed to the Partners in
the manner provided for in this Agreement, and the Certificate shall have been
canceled in the manner provided by the Act.

ARTICLE XIII

MISCELLANEOUS

Section 13.1    Notices . Any notice, consent or approval to be given under this
Agreement shall be in writing and shall be deemed to have been given if
delivered: (a) personally by a reputable courier service that requires a
signature upon delivery; (b) by mailing the same via registered or certified
first-class mail, postage prepaid, return receipt requested; or (c) by
telecopying or transmitting by electronic mail the same with receipt
confirmation to the intended recipient. Any such writing will be deemed to have
been given: (i) as of the date of personal delivery via courier as described
above; (ii) as of the third calendar day after depositing the same into the
custody of the postal service as evidenced by the date-stamped receipt issued
upon deposit of the same into the mails as described above; and (iii) as of the
date and time electronically transmitted in the case of telecopy or electronic
mail delivery as described above, in each case addressed to the intended party
at the address set forth on Exhibit A. Any Partner may designate different
addresses or telephone numbers by notice to the other Partners.

Section 13.2    Integration . This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.

Section 13.3    Assignment . To the fullest extent permitted by law, a Partner
shall not assign all or any of its rights, obligations or benefits under this
Agreement to any other Person otherwise than (a) in connection with a transfer
of its Partnership Interests and Voting Interests pursuant to Article IX or
(ii) with the prior written consent of each of the other Partners, which

 

37



--------------------------------------------------------------------------------

consent may be withheld in such Partner’s sole discretion, and any attempted
assignment not in compliance with Article IX or this Section 13.3 shall, to the
fullest extent permitted by law, be null and void ab initio.

Section 13.4    Parties in Interest . This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.

Section 13.5    Counterparts . This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.

Section 13.6    Amendment; Waiver . Subject to Section 2.2, this Agreement may
not be amended except in a written instrument signed by each of the Partners and
expressly stating it is an amendment to this Agreement. Any failure or delay on
the part of any Partner in exercising any power or right hereunder shall not
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or otherwise available under
Applicable Law or in equity.

Section 13.7    Severability . If any term, provision, covenant, or restriction
in this Agreement or the application thereof to any Person or circumstance, at
any time or to any extent, is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement (or the
application of such provision in other jurisdictions or to Persons or
circumstances other than those to which it was held invalid or unenforceable)
shall in no way be affected, impaired or invalidated, and to the extent
permitted by Applicable Law, any such term, provision, covenant or restriction
shall be restricted in applicability or reformed to the minimum extent required
for such to be enforceable. This provision shall be interpreted and enforced to
give effect to the original written intent of the Partners prior to the
determination of such invalidity or unenforceability.

Section 13.8    Governing Law . THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS
AGREEMENT, OR ANY TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS HEREBY
WAIVED BY EACH OF THE PARTNERS.

Section 13.9    No Bill for Accounting . To the fullest extent permitted by law,
in no event shall any Partner have any right to file a bill for an accounting or
any similar proceeding.

Section 13.10    Waiver of Partition . Each Partner hereby waives any right to
partition of the Partnership property.

 

38



--------------------------------------------------------------------------------

Section 13.11    Third Parties. Nothing herein expressed or implied is intended
or shall be construed to confer upon or give any Person (other than Covered
Persons) other than the Partners and their respective successors, legal
representatives and permitted assigns any rights, remedies or basis for reliance
upon, under or by reason of this Agreement.

[Signature page follows.]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date.

 

GENERAL PARTNER: Hess TGP GP LLC By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Vice President LIMITED PARTNER: Hess
Infrastructure Partners LP By:   Hess Infrastructure Partners GP, LLC, its
general partner By:  

/s/ Jonathan C. Stein

Name:   Jonathan C. Stein Title:   Chief Financial Officer

 

Signature Page to Second Amended and Restated Agreement of Limited Partnership
of Hess TGP Operations LP



--------------------------------------------------------------------------------

Exhibit A

 

Partner

   Percentage
Equity Interest     Type of
Partnership Interest      Percentage
Voting Interest   Hess TGP GP LLC      20.0%       General Partner Interest     
  51%  

1501 McKinney Street

Houston, Texas 77010

       

Attention:

Email:

        Hess Infrastructure Partners LP      80.0%      
Limited Partner Interest        49%  

c/o Hess Corporation

1185 Avenue of the Americas

New York, New York 10036

       

Attention:

Email:

       